*791On Rehearing
HENRY F. TURNER, Judge pro tem.
We granted a rehearing in this case for the purpose of further considering our finding of contributory negligence on the part of the plaintiff herein.
We have again reviewed the testimony of the witnesses, particularly that of the plaintiff, and have reached the conclusion that we were correct in our original opinion in which we upheld the judgment of the District Court and dismissed plaintiff’s case. The District Judge personally visited the scene of the accident and inspected the location and undoubtedly found, as we do, that the plaintiff was contributorily negligent, which bars his recovery. Our original judgment, therefore, is hereby reinstated and made the final judgment of the Court.
Original judgment reinstated.